Citation Nr: 1716409	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  11-26 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation greater than 30 percent for anxiety disorder.

2.  Entitlement to an initial compensable evaluation for migraine headaches.

3.  Entitlement to service connection for chronic ear infections.

4.  Entitlement to service connection for a lymph node disorder.

5.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney-at-Law




WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to July 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2010, July 2012, and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at an August 2015 video conference hearing at the RO before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the testimony from this hearing has been associated with the claims file.  

The issue of an initial evaluation greater than 30 percent for anxiety disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The medical evidence establishes that the service-connected migraine variant headache disability is manifested by symptoms of characteristic prostrating attacks averaging less frequently than one in two months over the last two months.  

2.  The preponderance of the evidence is against a finding that the Veteran manifests a chronic ear infection condition.
3.  The preponderance of the evidence is against a finding that the Veteran has a lymph node disorder that is related to his service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for migraine variant headache disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2016).  

2.  The criteria for service connection for a chronic ear infection condition are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

3.  The criteria for service connection for a lymph node disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Concerning the claim for service connection, VA provided pre-adjudication VCAA notice by letters dated in October 2010 and February 2012.  These letters, in aggregate, explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Concerning the claim for an increased initial evaluation for migraine headaches, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

With respect to the duty to assist, the RO has secured the Veteran's service treatment and service personnel records; and VA and private medical treatment records have been associated with the claims file.  In addition, Social Security Administration (SSA) records have been obtained and associated with the claims file.  There are no other records of which VA is aware that have not been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In April 2016, these claims were remanded to afford the Veteran additional VA examinations to determine the nature and etiology of the claimed chronic ear infections and lymph node disorder, and to determine the nature and extent of the service-connected anxiety and migraine disorder.  The Veteran attended the August 31, 2016 VA psychiatric examination, but failed to attend the examinations scheduled for August 25, 2016 for ear conditions, lymph node disorder, and migraine headaches.  While the record shows that both the Veteran and his representative were provided notice in an August 2016 letter that the Veteran would be scheduled for an examination at a VA facility nearest him, the notice advising the Veteran of the time and place to report for the VA examinations on August 25, 2016 are not present in the claims file.  However, as explained below, the Board finds it may presume that such notice was given.  

First, the record establishes that the Veteran and his representative had constructive knowledge of the importance of the VA examinations and the consequences for failing to report.  Yet, neither have made any attempt to show good cause or explain why he missed the August 25, 2016 VA examinations-including to assert that notice of the examination had not been received.  In August 2016, the Veteran and his representative were sent a letter notifying him that VA examinations would be scheduled at a VA medical facility nearest him.  The letter also informed the Veteran and his representative that failing to report for examination or re-examination could result in a decision based on the evidence of record or denial of his claims.  

Moreover, the September 2016 supplementation statement of the case (SSOC) informed the Veteran that his claims were denied at least in part because he had failed to report for these examinations without good cause, and explained that the examinations were intended to provide necessary evidence for the adjudication of his claims.  A copy of this SSOC was sent to the Veteran's representative.  Later in the same month, a report of general information shows the AOJ called the representative's office to ask for her response to the SSOC in September 2016.  The representative's staff responded that there was no additional evidence to submit and the Veteran's claim could be sent to the Board.  A written statement to that effect was received at the AOJ by facsimile the same day.  Second, the record shows that the Veteran and his representative remained engaged with the RO and the VA Medical Center in the claims process.  Review of the record shows the Veteran reported for other VA examinations for which notices are not in the record, including on August 31, 2016 for VA psychiatric examination that is part of the present claim, and in April 2017, he reported for VA examination for a heart conditions, a claim which is not on appeal.  Also in April 2017, the representative requested a status report for the subject claims.  

In sum, the evidence shows that the Veteran and his representative had ample opportunity to argue either that no notice of the August 25, 2016 VA examinations had been received or that the Veteran had good cause for his failure to report for them.  Yet, to date, neither has offered such argument.  

While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with the VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  The Board finds that VA has met its duty to assist in affording the Veteran the opportunity to report for the August 25, 2016 VA examinations, and has substantially complied with the April 2016 remand concerning the claims for service connection for an ear infection condition and a lymph node disorder, and for an initial compensable evaluation for migraine headaches.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Because the Veteran failed to report for his scheduled VA examinations, the Board must rate the claims for service connection for ear infections and a lymph node disorder on the evidence of record.  In addition, the Board must deny the claim for an initial compensable evaluation for migraine headaches.  See 38 C.F.R. § 3.655(b) (2016).  As will be explained in more detail below, without a current examination, there is no competent or credible evidence of a currently diagnosed ear infection disorder which may be service connected, there is no competent or credible evidence that the Veteran has a lymph node disorder that is related to his service; and there is no competent evidence upon which to base a higher initial evaluation for the now service-connected migraine disorder.

The Veteran and his representative have not made the AOJ or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  The Veteran and his representative have been given ample opportunity to present evidence and argument in support of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).





II. Higher Initial Evaluation

The Veteran seeks an initial evaluation greater than zero percent for his migraine headaches.  As will be explained below, the Board finds that the criteria for a higher initial evaluation for this disability are not met.  

VA has adopted a Schedule for Rating Disabilities (hereinafter Schedule) to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 1991, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See Id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

In this case, service connection for migraine variant headaches was granted in a May 2013 rating decision.  The Veteran has appealed the noncompensable evaluation originally assigned.  

In August 2015, the Veteran testified before the undersigned that his migraines are characterized by extreme pain that makes even walking hurt.  He stated that they occur two to three times per month, and that they last for a day or two.  He testified that he takes prescribed pain medication for them.  (See BVA Transcripts, pp. 5-8).

The Veteran's migraine headaches have been rated under 38 C.F.R. § 4.124, Diagnostic Code (DC) 8100.  Under the Schedule, a noncompensable evaluation contemplates characteristic prostrating attacks averaging less than one in two months over the last several months.  A 10 percent evaluation is afforded for characteristic prostrating attacks averaging one in two months over the last several months.  A 30 evaluation is afforded for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent evaluation contemplates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

Neither the rating criteria nor the Court has defined the term "prostrating."  According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Turning to the evidence, the Veteran underwent VA examination in June 2012.  At this time, he reported headaches in the frontal area, occurring twice a week and lasting for five to six hours.  He reporting sound sensitivity but no vomiting or light sensitivity.  He described treatment with naproxen and Tylenol.  The examination report shows no reported manifestations of characteristic prostrating attacks of migraine or non-migraine headache pain.  

VA treatment records show the Veteran was treated for a headache in December 2012, at which time he was given Tylenol and put to rest in a darkened room.  

In April 2016, this claim was remanded for additional VA examination.  An examination was scheduled for August 25, 2016, but the Veteran failed to report for VA examination.  

Absent current examination, the Board must make a decision based on the current evidence of record.  See 38 C.F.R. § 3.655.  The Board finds it significant that the 2012 VA examiner recorded that the Veteran's headaches were not productive of vomiting or sensitivity to light, and that they were not found to be prostrating in nature.  The Board observes that the Veteran testified that his headaches were about the same at the time of his hearing as they were at the time of his 2012 VA examination.  Accordingly, the evidence does not support a finding of migraine headaches productive of characteristic prostrating attacks occurring on an average of one in two months over the last several months.  

Accordingly, the preponderance of the evidence is against a finding that the service-connected migraine headaches disorder is productive of, or more nearly approximates, the criteria for an initial compensable evaluation at any time during the appeal period.  38 C.F.R. § 4.7; see Hart, 21 Vet. App. at 509-10.  Accordingly, there is no reasonable doubt to resolve, and the criteria for an initial compensable evaluation for migraine headaches is not warranted.  
III. Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d). 

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A. Ear Infections

The Veteran argues that he has chronic ear infections that are the result of his active service.  In August 2015, he testified before the undersigned that his chronic ear infections started during active service when he burst an ear drum while scuba diving.  Since then he experienced recurring ear infections three to four times a year, especially if he went swimming-which he has not done for years now, and one to two a year if he did not go swimming.  He testified that he received treatment from a private provider, who declined to provide copies of his records.  (See %BVA VTC Hearing Transcript, pp. 13-14 (rec'd 8/26/2015)).

However, the medical evidence of record does not show that the Veteran currently manifests a chronic ear infection disorder.  VA and private treatment records reflect no findings of or treatment for chronic ear infections.

The Veteran underwent VA examination for hearing loss and tinnitus in February 2012.  During the examination the Veteran did report a history of rupturing his tympanic membrane during active service, and the examiner noted that the Veteran's service treatment records had been reviewed.  However, the examiner noted no findings or diagnoses of ear infections or of a condition involving ear infections.  In similar fashion, the Veteran's representative submitted a July 2002 report of private audiometric evaluation; but this report also shows no findings or diagnoses of ear infections.  

The April 2016 remand, in part, directed the AOJ to provide the Veteran an additional VA examination to determine the nature and etiology of any manifested ear infection disorder.  An examination was scheduled for August 25, 2016, but the Veteran failed to report for VA examination.  Absent current examination, there is no competent or credible evidence of a current diagnosed ear infection disorder which may be service connected.  

Accordingly, the evidence does not establish that the Veteran is diagnosed with an ear infection disorder that is etiologically related to active service.  

The preponderance of the evidence is against a finding that the Veteran manifests an ear infection disorder that is etiologically related to active service; there is no reasonable doubt to be resolved; and service connection for an ear infection disorder is not warranted.

B. Lymph node disorder 

In support of his claim for service connection for a lymph node disorder, the Veteran testified that his lymph node condition had its onset during active service, when he was diagnosed with inguinal lymphadenitis, and that has had a lymph node problems ever since.  He stated that the lymph nodes on his neck, under his throat and arms, and in his groin will swell up, which occurs two to three times a year, and they are painful.  He testified that he has received treatment for this condition from VA in the form of steroid shots, and that one such swollen lymph node was biopsied.  The biopsy showed non-malignant findings.  (See BVA Transcript, pp. 15-19).

The Veteran's service treatment records reflect a July 1974 notation of inguinal lymphadenitis.  Upon his July 1974 separation examination a few days later, such was not indicated.

VA treatment records show treatment for unexplained lymphadenopathy in November 2011.  The entry describes another lymph node.  It was observed to have increased in size to ping pong ball size.  The assessment was swelling, mass, or lump in head and neck.  A September 2014 VA treatment entry noted that the Veteran had multiple biopsies of skin lesions in January all with benign results.

The Veteran was scheduled for VA examination to determine the nature and etiology of any lymph node disorder on August 25, 2016, and he failed to report.  Accordingly, the claim must be rated based on the evidence of record.  

The Board concludes that absent current examination, there is no competent evidence of a current diagnosed lymph node disorder which has been shown to be etiology related to the Veteran's military service.  

The preponderance of the evidence is against a finding that the Veteran manifests a lymph node disorder that is etiologically related to active service; there is no reasonable doubt to be resolved; and service connection for a lymph node disorder is not warranted.

ORDER

An initial compensable evaluation for migraine headaches is denied.

Service connection for an ear infection disorder is denied.

Service connection for a lymph node disorder is denied.

REMAND

In support of his claim for a higher initial evaluation for his service-connected anxiety disorder, the Veteran testified in August 2015 as to his symptoms, including experiencing nightmares nightly and panic attacks every other day.  He also reported that his anxiety disorder has interfered with his inability to maintain employment, and he has had 50 some jobs since getting out of the service.  (See BVA Transcript, pp. 20-26, 35-36).

Medical evidence, to include VA treatment records, VA examinations, and private psychiatric evaluations, reflects that the Veteran has been found to manifest what appear to be increasingly severe psychiatric symptoms, to include suicidal and homicidal thoughts, hallucinations and delusions.  This is further apparent in his diagnoses, which appear to reflect a worsening condition from anxiety disorder not otherwise specified (NOS) in April 2010; to PTSD, recurrent severe major depressive disorder without psychotic features, dysthymic disorder, and generalized anxiety disorder in 2011; in 2013, PTSD, severe major depressive disorder with psychotic and melancholic features, generalized anxiety disorder, panic disorder, and insomnia in 2012; and PTSD with secondary major depressive disorder with psychotic features and panic disorder in 2015.  (See April 2010 VA Examination for PTSD (rec'd 4/12/2010); %Pvt Psych Eval (Dr. W.C.) 2/2011 rec'd 3/28/2011); %Pvt Psych Eval (Dr. S.B.W.) 4/2012 (rec'd 4/26/2012); %PVT DBQ Psych Eval (Dr. W.C.) 12/2012 (rec'd 1/15/2013); and %Pvt Psych Eval (Dr. J.A.) 8/2015 (rec'd 9/10/2015)).  

However VA neurological records (see %VA tx (Chillicothe) 2009-2011 neuro (rec'd 9/9/2011)) and the August 2016 report of VA DBQ Examination for Psych (rec'd 8/31/2016) reveal that the Veteran's disability picture may be complicated by manifestations of non-service connected conditions.  VA neurological entries show the Veteran was treated for what was then diagnosed as a complex partial seizure disorder with associated olfactory hallucinations, possibly pseudo seizure, following a fall in which he lost consciousness and sustained significant injury.  Symptoms included episodes of "spacing out" and olfactory hallucinations.  In August 2016, the examiner declined to diagnose the Veteran with any mental disorder, based on the Veteran's inconsistent responses to clinical tests.  

Accordingly, clarification as to the Veteran's manifested anxiety disorder is necessary.  

Finally, the Veteran has raised the issue of unemployability with regard to his service-connected psychiatric disability.  Moreover, as above noted, the claims file contains several opinions indicating that the Veteran is unemployable.  However, these opinions as to unemployability are not restricted to an evaluation of the impact of the Veteran's service-connected anxiety alone on his ability to maintain employment.  See Rice v. Shinseki, 22 Vet. App. 447.  Moreover, SSA records show the Veteran was been found disabled in December 2010 due to a primary diagnosis of anxiety disorders and a secondary diagnosis of other and unspecified arthropathies.  (See %SSA rec (rec'd 3/10/2015)).  In addition, during the pendency of this claim, the Veteran was granted service connection for a heart disability.  The Board must therefore defer the analysis on TDIU pending the outcome of this Remand.

Accordingly, the case is REMANDED for the following action:

1.  Perform any and all development considered necessary to adjudicate the Veteran's claim for an initial higher evaluation for his service-connected anxiety disorder and TDIU, to include obtaining any relevant VA treatment records.  

2.  After the development above has been completed, schedule the Veteran for VA examination to determine the nature and extent of his service-connected anxiety disorder.  The claims folder, to include this remand, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  

The examiner is asked to fully describe any and all symptoms associated with the Veteran's service-connected anxiety disorder.  Special attention is directed to VA treatment records and private evaluation records that show diagnoses of PTSD and major depressive disorder in addition to anxiety, and reflect symptoms such as suicidal and homicidal ideation, and delusions and hallucinations.  In addition, the examiner is asked to comment on the VA neurological treatment records showing complaints of and treatment for episodes of "spacing out" and olfactory hallucinations following a fall in which the Veteran lost consciousness, beginning in 2008.

The examiner is asked to differentiate what symptoms are attributable to any non-service connected physical or neurological etiology, as opposed to the service-connected anxiety disorder.  

A complete rationale for all opinions must be provided.  If the examiner cannot so differentiate the service-connected symptoms from the non-service-connected symptoms, the examiner should so state and should further explain what, if any, further testing is required to so differentiate.

3.  After all of the above development is completed and any other development that may be warranted, readjudicate the claims.  The AOJ should consider whether entitlement to TDIU should be granted.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


